DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's preliminary amendment to Claims filed on June 16, 2020 is acknowledged. 
2.2.	As a result of this amendment Claims 1-5 and 7 have been canceled. Claims 6 and 8-15 are active and will be examine on the merits.	                         
                                                            Specification
Abstract 
3.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
3.2.	The Abstract filed on June 16, 2020 of the disclosure is objected to because:
1)  	Applicant uses phrases " The present invention relates";
 to formulas (1),(2) and (4) which are not present in the Abstract. 
3) 	Abstract has unclear description as: " The bio-based polycarbonate ester, according to the present invention, is capable of controlling advantages and disadvantages of physical properties obtained from each repeat unit, and has high thermal resistance and high transparency, and thus is capable of being effectively used for various uses."
In this respect note that term " high" is indefinite term of degree; it is unclear what are " advantages and disadvantages" and what are those " uses".
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention for following reasons:	 
1)	Claim 6 provides Formula (1) for compound obtained by melt polycondensation. Therefore, it is unclear if this is polymer, comprising repeating unit as a compound of Formula (1), or just a compound. 

	However, it is unclear how Formula (3), which represent a specific compound as DPCD (1,4-diphenylcyclohexanedicarboxylate) obtained during Step (1) can be obtained   in presence of, for example, tetrahydro-2,5-dimethyl-furandicarboxylate, which would lead to presence of Furan ring residue in the compound of Formula (3). Same relates to other members of Markush group of Claim 8. 
Therefore, it is unclear what is the scope of Claim 8 – is Applicant intention to claim presence of additional dicarboxylic acid or replace cyclohexanedicarboxylic acid (CHDA) with another acid from the Markush group of Claim 8?
3).	Claim 9 recites that melt polycondensation of Step (2) takes place “in a presence of a diol compound selected from the group..” – this group comprises several diols, for example - tricyclodimethanol. However, Claim 1 does not require presence of any additional diol(s) other than Isosorbide (1 ,4:3,6-dianhydrohexitol).
4).	Claim 11 recites” under an elevated pressure of 0.1 to 10 bar”. Note, that 0.1 bar is not an elevated pressure. Normal pressure of 1 atm = 1.01 bar.
5).	Claim 9 uses term “obtainable”. Note, that the Claim 9 is deemed to be indefinite by the recitation of the term "obtainable ".  The claim is indefinite if undue experimentation is involved to determine boundaries of protection. This rationale is applicable to a product "obtainable" by a stated process because any variation in any parameter within the scope of the claimed process would change the polymer produced. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al." Biodegradable Polymers Based on Renewable Resources"(J Appl Polym. Sci. 86, pp. 872–880, 2002) in view of Huelsmann et al (US 3,476,785)   and in further view of   Yoon et al "Advanced Polymerization and Properties of Biobased High Tg polyester of Isosorbide and 1,4-Cyclohexanedicarboxylic Acid through in Situ Acetylation" (Macromolecules, April 3, 2013, pp. 2930- 2940).
5.1.	Regarding Claims 6-15 Okada disclosed bio-based Poly(ester-carbonate) obtained by polycondensation of isosorbide, carbonate as diphenyl carbonate and derivative of aliphatic acid as diphenyl sebacate and pointing out that diphenyl sebacate was prepared by reaction of phenol and sebacoyl chloride. 
	Therefore, Okada disclosed similar poly (ester-carbonate) and similar process, but silent regarding method of preparing compound of Formula (2) by reaction of phenol CHDA (1,4-cyclohexane dicarboxylic acid) as it claimed by Applicant.
5.2.	However, Huelsmann et al (US 3,476,785) teaches that diphenyl esters of dicarboxylic acid, including diphenyl of CHDA can be prepared “by phenyl esters
of carboxylic aromatic mono- and polycarboxylic acids by heating the methyl esters of these carboxylic acids with phenolic components, in the presence of ester radical-interchange catalysts, to temperature above 160° C. while continuously removing the split-off methyl alcohol from the reaction mixture” – col.1, ln. 55-70 and Example 3, wherein method of preparing diphenyl ester of CHDA by reaction of methyl ester of CHDA with phenol is exemplified. 
 Huelsmann explained benefits of this method in comparison with other known methods (see col.1, ln. 30-50): “The preparation of carboxylic acid aryl esters has previously generally been accomplished by reacting a carboxylic acid chloride with the corresponding phenol in the presence of alkalies or tertiary amines. This process has a disadvantage in that the acid chlorides are difficult to handle because they are very reactive and also are highly corrosive. Thus, the preparation and purification of these compounds requires expensive corrosion-resistant apparatus.” Huelsmann also stated that: “The dicarboxylic acid diaryl esters in particular are valuable intermediates for use in polycondensation reactions” – see col. 3, ln. 6-8.
	Therefore, it would be obvious to one of ordinary skill in the art to use method of preparing compound of Formula (3) as guided by Huelsmann in the process disclosed by Okada as intermediate compound.
Okada in view of Huelsmann disclosed same basic process as claimed by Applicant, but silent regarding use of specific dicarboxylic acid as CHDA in the poly(ester – carbonate) and regarding cis/trans isomer ratio of CHDA.
	However, Yoon provide  rationale to use CHDA in combination with isosorbide in order to obtain copolymer with “better weatherability” ( see page 2931, left col., first paragraph) and provide evidenced that CHDA exist as a mixture of cis/trans isomers ( see Materials.) - in this respect note, that CHDA as raw material comprises 22 mole% of trans- isomer ( 78 mole % of cis-isomer) and that during polycondensation this ratio shifted to higher content of trans isomer - to 66 mole% at equilibrium ( see Yoon, p. 2931, Scheme 1 and left col., third paragraph from top), which may be slightly differs based on catalyst, temperature and duration of the process( see Table 2).
	Therefore, it would be obvious to use CHDA in poly(ester-carbonate) disclosed by Okada combined with Huelsmann in order to obtained copolymer with improved weatherability per guidance of Yoon. 
5.4 	Regarding Claim 8, note that it would be expected that residual amount of isomers of CHDA, including 1,2-cyclohexanedicarboxylic acid or 
1,3-cyclohexanedicarboxylic acid or esters of CHDA as a 1,2-dimethyl-cyclohexanedicarboxylate or 1,3-dimethyl-cyclohexanedicarboxylate will be present in the CHDA (for example, see Moody et al (US 2007/0232779, paragraph [0221])- Reference cited PTO-892). 
Regarding Claims 9 and 10 note, that limitation with respect of the amount of diol “in amount less than 99 mol%" “read on 0(zero) mol% or in very small amount, which would not be noticeable with respect to properties of the final co-polyester –carbonate. 
 Huelsmann, Examples 3 and 4, wherein phenol is present in 2 or 3 times more by mole than CHDA or CHDA dimethyl ester.
Regarding Claims 11, 14 and 15 with respect to specific raw materials and process parameters see Huelsmann, Example 3 and Okada (Polycondensation, page 874).
Double Patenting
6.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
7.	Claim 6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 9,975,991. This is a statutory double patenting rejection.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
9.	Claims 6 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,975,991. Although the claims at issue are not identical, they are not patentably distinct from each other because scope of Claim 6 of instant Application encompasses scope of Claim 1 of U.S. Patent No. 9,975,991. This is anticipatory Double patenting Rejection. 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU (Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GENNADIY MESH/
Examiner, Art Unit 1763   


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765